DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/9/2021 Claims 1, 11, 19 and 25 have been amended. Claims 7, 18 and 29 have been cancelled. Claims 1-6, 8-17, 19-28 and 30 are pending and an action is as follows. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Remarks, filed 3/9/2021, with respect to 25-28 and 30 have been fully considered and are persuasive.  The rejection of claims 25-28 and 30 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park 10,477,457 (hereinafter Park), in view of Cheng et al US 2020/0374923 (hereinafter Cheng) and Takeda US 2021/0067194.

Regarding claim 1, Park teaches BWP configuration in Column 4, Lines 12-34, it also teaches generating a BWP adaptation indication according to a BWP configuration [Park, Column 31, Table 4, T310, the UE detects PHY layer related problems in the BWP according to the BW configuration and generates a message for informing the higher layers of consecutive in-sync indicators or out-of-sync indicators – This citation is similar to the support for this limitation found in the Applicants Specification ¶38-¶39 as filed on 3/24/2019]; and 
transmitting the BWP adaptation indication [Park, Column 31, Table 4, T310, the UE lower layers informs (sends a message to) higher layers, in detected PHY layer related problems in the BWP)], wherein the BWP configuration comprises a relation information between the first BWP and the second BWP [Park, Column 13, Lines 33-46 & Column 14, Lines 29-62 (BWP configuration information indicating the fallback relationship between the first bandwidth part and the second BWP)]., but it does not teach the related processor and memory with instructions for adaptation of BWPs, nor does it teach wherein the relation information comprises at least of a distance between the first BWP and the second BWP.

at least one storage device (Memory 1025) [Cheng, Figure 10]; and 
at least one processing circuit (Processor 1020) [Cheng, Figure 10], coupled (via bus 1010) to the at least one storage device (Memory 1025) [Cheng, Figure 10], wherein the at least one storage device stores instructions (Software 1030) [Cheng, Figure 10], and the at least one processing circuit is configured to execute the instructions of: 
performing the BWP switching from a first BWP to a second BWP [Cheng, Figure 4, Step 430 (switching from the active bandwidth)];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Park, indicating that generating the BWP adaptation indication of In-Sync and Out-of-Sync indications for the higher layers, with the teachings of Cheng, indicating BWPs being adapted and configured in Steps 410 (configuration of BWPs). The resulting benefit would have been the ability to control the sensitivity of the detection of Radio Link Failures, but it does not teach wherein the relation information comprises at least one of a distance between the first BWP and the second BWP.
	Takeda teaches wherein the relation information comprises at least one of a distance between the first BWP and the second BWP [Takeda, Fig. 5 ¶56-¶57 (higher layer signaling communicates the information for configuring the hopping offset which is show in Figure 5 as the distance in frequency between bandwidth parts)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Park, in view of Cheng indicating that generating the BWP configuration information, with the teachings of Takeda, indicating the distance between BWPs may be 

Regarding claim 2, the combination of Park, in view of Cheng and Takenda teaches the communication device of claim 1, wherein the BWP adaptation indication indicates a higher layer to stop or continue counting at least one successive sync indication [Park, Column 31, Table 4, T310, the message for informing the higher layers of consecutive in-sync indicators].

Regarding claim 3, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 2, wherein the at least one successive sync indication comprises at least one successive in-sync indication or at least one successive out-of-sync indication for a radio link monitoring (RLM) [Park, Column 31, Table 4, T310, the consecutive sync indications may be any of consecutive in-sync indicators or out-of-sync indicators].

Regarding claim 4, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 2, wherein the at least one successive sync indication comprises at least one successive beam failure indication for a beam failure detection (the monitoring may be per beam [Park, Column 14, Lines 5-6 and the indication of the consecutive sync INDs as shown in Park, Column 30, Lines 10-25 and Table 4 (T310)]).

Regarding claim 5, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 2, wherein the higher layer is a RRC layer or a medium access control (MAC) layer [Park, Table 4 and Column 13, Lines 37-50; the higher layer is above the physical layer and indicated as being associated with the RRC layer].

Regarding claim 6, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 1, wherein the BWP configuration is received in a downlink (DL) control information or a radio resource control (RRC) message [Park, Column 13, Lines 37-50 (the configuration is sent as DCI or RRC messaging for activating/configuring the BWPs)].

Regarding claim 8, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 1, wherein the BWP switching is performed according to one of following events: a load balancing, a power saving, a service switching, a radio problem detection, a timer expiration, a reception of a downlink (DL) control information (DCI) and a reception of a RRC signaling [Park, Column 13, Lines 37-50 (BWP switching is performed for a number of resources, one being the reception of DCI/RRC signaling) or (radio problems see Park, Table 1).

Regarding claim 9, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 1, wherein the communication device performs the BWP switching from the first BWP to the second BWP, when performing a RLM [Park, Column 14, Lines 29-39 (Band switching while RLM)].

Regarding claim 10, the combination of Park, in view of Cheng and Takeda teaches the communication device of claim 1, wherein the communication device generates the BWP adaptation indication according to the BWP configuration, when performing the BWP switching [Park, Column 14, Lines 29-30 (the instruction to switch bandwidths is generated by the UE when performing the BWP switching)].

s 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0281039 (hereinafter Yang), in view of Kim et al. US 2015/0087313 (hereinafter Kim).

Regarding claim 11, Yang teaches a communication device for handling a radio link monitoring (RLM), comprising: 
at least one storage device [Yang, Figure 11, Memory 52]; and 
at least one processing circuit [Yang, Figure 11, Processor 51], coupled to the at least one storage device, wherein the at least one storage device stores instructions [Yang, Figure 11, Element 52 (Memory comprising software)], and the at least one processing circuit is configured to execute the instructions of: 
counting a number of at least one successive sync indication, when performing the RLM (see Yang, Figure 4b ¶97-¶100 (counting the number of consecutive synch indications when performing radio link monitoring for failure)); 
stopping counting the number of the at least one successive sync indication, when the number of the at least one successive sync indication is equal to or greater than a threshold value [Yang, ¶100 (when to received In-Sync (IS) reach the preset amount of 3 received IS, the counting is no longer required and recover success is determined)]; and 
continuing counting the number of the at least one successive sync indication, when the number of the at least one successive sync indication is smaller than the threshold value [Yang, Figure 2b, ¶102 (Yang teaches that the counting of the  successive sync indications (Out-of-Sync or In-Sync) is performed until either the present number of syncs are met or a timeout occurs, thus if the number of continuously counted syncs is less than 3, which Yang states as being “0, one or at least two” in ¶101 before the expiration of the timer the count continues)], but it does not teach initiating a radio access (RA) procedure with a network, when the number of at least one successive sync indication is equal to or 
	However Kim does teach initiating a radio access (RA) procedure with a network (RRC connection reestablishment request), when the number of at least one successive sync indication is equal to or greater than a threshold value [Kim, ¶81-¶82 (when the number of OOS or IS is equal to a threshold (N310 or N311) and RLF is declared as in Figure 7, Step 702, then RRC connection reestablishment at step 702 is allowed to be initiated to a more suitable cell)], transmitting at least one of a BWP identity of a downlink (DL) BWP, a signal quality of the DL BWP and an identity of the combination device to the network, during the RA procedure (the RA procedure which is noted as the RRC reestablishment procedure is initiated and its RRC reestablishment request is sent containing the UE’s last known identifier as described in Kim ¶82).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Yang, indicating a UE which detects RLF conditions with the teachings of Kim, indicating that the UE may communicate pertinent information about the UE during a RA procedure in a RLF condition is detected. The resulting benefit would have been the ability to ensure that the cell can readily identify the UE during the reestablishment procedure.

Regarding claim 12, Yang, in view of Kim teaches the communication device of claim 11, wherein the instructions further comprise: starting a recovery timer, when the number of the at least one successive sync indication is equal to or greater than the threshold value [Yang, Figures 4a-4e (when the number of successive out of sync indications is equal to the threshold of ‘3’ the timer is started in Figures 4a-4e), when initiating a beam failure recovery procedure (also see Figure 4 in addition to ¶44, 

Regarding claim 15, the combination of Yang, in view of Kim teaches the communication device of claim 11, wherein the threshold value is configured by a higher layer message, is configured by a radio resource control (RRC) message, or is a fixed value (the threshold value is a fixed preset value [Yang, ¶80]).

Regarding claim 16, the combination of Yang, in view of Kim teaches the communication device of claim 11, wherein the threshold value is communication device-specific, BWP-specific or cell-specific [Yang, ¶80 (The preset amount for Yang in ¶80 is set for the UE (device-specific) to utilize for link state determination and recovery)].

Regarding claim 17, the combination of Yang, in view of Kim teaches the communication device of claim 11, wherein the instructions further comprise: starting or restarting a detection timer, when receiving a sync indication [Yang, Figure 4a, (the Figure 4a of Yang teaches wherein the timer is started upon the receipt of the 3rd sync indication)].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Kim as applied to claim 11 above, and further in view of Cheng, 2020/0374923 (hereinafter Cheng).

Regarding claim 13, Yang, in view of Kim teaches the communication device of claim 11, but it does not teach wherein the instructions further comprise: performing a bandwidth part (BWP) switching from a first BWP to a second BWP.

	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Yang, in view of Kim, indicating device for performing RLM by counting the sync indications with the teaches of Cheng, indicating that the RLM device may switch between a first BWP and a second BWP. The resulting benefit of the combination would have been the ability to provide alternative recovery bandwidths for channels experience failures.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Kim, Cheng as applied to claim 13 above, and further in view of Park et al US 10,477,457 (hereinafter Park)

Regarding claim 14, Yang teaches the communication device of claim 13, but it does not teach wherein the communication device generates a BWP adaptation indication according to a BWP configuration, when performing the BWP switching. 
However, Park teaches wherein the communication device generates a BWP adaptation indication according to a BWP configuration, when performing the BWP switching [Park, Column 31, Table 4, T310, the UE detects PHY layer related problems in the BWP according to the BW configuration and generates a message for informing the higher layers of consecutive in-sync indicators or out-of-sync indicators – This citation is similar to the support for this limitation found in the Applicants Specification ¶38-¶39 as filed on 3/24/2019 with respect to the  generation of BWP adaptation indication and Park, Column 31, Table 4, T310, the UE lower layers informs (sends a message to) higher layers, in detected PHY layer related problems in the BWP) during these events the BWP may be switched between the primary, secondary and fallback bands as per Park Table 1 in order to perform band recovery according 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Yang, in view of Kim and Cheng, indicating device for performing RLM by counting the sync indications with the teaches of Park, indicating that the RLM device may switch between a first BWP and a second BWP according to the detected consecutive sync indications. The resulting benefit of the combination would have been the ability to provide alternative recovery bandwidths for channels experience failures.

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-28 and 30 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467